91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary F. SMITH, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-2672.
United States Court of Appeals, Fourth Circuit.
Argued July 10, 1996.Decided July 29, 1996.

1
ARGUED:  Tomi White Bryan, TOMI BRYAN & ASSOCIATES, Greensboro, North Carolina, for Appellant.


2
Malinda Caroline Hamann, Assistant Regional Counsel, Office of General Counsel, Region IV, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.


3
ON BRIEF:  Lisa W. Bullard, TOMI BRYAN & ASSOCIATES, Greensboro, North Carolina, for Appellant.


4
Frank W. Hunger, Assistant Attorney General, Walter C. Holton, United States Attorney, Mack A. Davis, Acting Chief Counsel, Region IV, Mary Ann Sloan, Principal Regional Counsel, Social Security Disability Litigation, Haila Naomi Kleinman, Supervisory Assistant Regional Counsel, Office of General Counsel, Region IV, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.


5
Before WILKINS and LUTTIG, Circuit Judges, and G. ROSS ANDERSON, JR., United States District Judge for the District of South Carolina, sitting by designation.

PER CURIAM

6
Appellant, Mary F. Smith, seeks review of the Secretary of Health and Human Service's final decision denying her claim for a period of disability, disability insurance benefits, supplemental security income, and widow's insurance benefits.  Smith's treating physician, Dr. George R. Kilpatrick, found Smith to be disabled.  The Administrative Law Judge considered the medical evidence, including the examinations by Dr. Kilpatrick and a second doctor, Dr. Lawrence S. Slotnick, as well as Smith's testimony.  Based upon this evidence, the Administrative Law Judge determined that Smith is not entitled to disability benefits because her condition allows her to perform "light level work," and therefore that she is able to perform her previous work as a pill inspector and small parts inspector.  The Appeals Council denied Smith's request to review the decision of the Administrative Law Judge.  Smith moved in the district court for judgment reversing the decision of the Secretary.  The district court, upon Recommendation from the United States Magistrate Judge, denied Smith's motion and granted defendant's motion for judgment on the pleadings.


7
We have read the briefs, heard oral argument, and thoroughly considered the parties' contentions.  We conclude that the Administrative Law Judge's determination is supported by substantial evidence and therefore affirm the holding of the district court.

AFFIRMED